Citation Nr: 1609682	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.  

2.  Entitlement to an initial compensable rating for varicose veins.  

3.  Entitlement to an initial rating in excess of 10 percent for right leg chronic compartment syndrome.  

4.  Entitlement to an initial rating in excess of 10 percent for left leg chronic compartment syndrome.  

5.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to September 2006 and from April 2008 to June 2011, including service in Iraq from December 2004 to January 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2007 rating decision, in part, granted service connection for bilateral leg chronic compartment syndrome, rated 0 percent, effective September 14, 2006, granted service connection for varicose veins, rated 0 percent, effective September 14, 2006, and denied service connection for pseudofolliculitis barbae.  An April 2008 rating decision granted an increased 10 percent rating for right and left leg chronic compartment syndrome, effective September 14, 2006.  And the May 2012 rating decision granted service connection for hypertension, rated 0 percent, effective June 17, 2011 (day after separation from service).  

The issues of service connection for pseudofolliculitis barbae, and increased ratings for varicose veins and right and left leg chronic compartment syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.  

CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

The Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded a VA examination in December 2011 which the Board finds is adequate because the examiner described the disability and associated symptoms in detail, and supported all conclusions with an analysis based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his disability has worsened in severity since the most recent examination in December 2011.  As such, a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran seeks a higher rating for his service-connected hypertension, which is currently rated 0 percent disabling.  

Hypertension is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  Id.  

The Board finds that the Veteran's disability picture has more nearly approximated a 10 percent rating for hypertension throughout the appeal period.  Although the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100, the record shows that the Veteran began taking hypertensive medications prior to his separation from service, and the one occasion when he did not take his medication prior to an examination, his blood pressure readings were elevated.  Notably, on December 2011 VA hypertension examination, the Veteran had blood pressure readings of 128/82, 137/70, and 132/87.  It was also noted that his medications included atenolol, telmisartan, and hydrochlorothiazide (a beta-blocker, an angiotensin II receptor antagonist, and a diuretic, all used to treat hypertension).  December 2011 VA treatment records show blood pressure readings of 135/91, 140/100, and include a notation that he went to an examination without taking his clonidine, and his blood pressure rose to 170/100, and after medication, resolved to 137/91.  In February 2014 correspondence, the Veteran listed his blood pressure readings for January and February 2014, which revealed systolic blood pressure readings predominantly less than 150, and diastolic blood pressure readings less than 100.  

Given that the Veteran had two diastolic pressures of 100 in December 2011, one of which while he was not on medication, and he has continuously used medication to manage his hypertension, the Board finds that a 10 percent rating is warranted.  A rating in excess of 10 percent is not warranted because there is no evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

Finally, to the extent the Veteran may be seeking an extraschedular rating for his service-connected hypertension, the medical evidence fails to show anything unique or unusual about the Veteran's hypertension.  The evidence shows that the Veteran's hypertension is manifested by elevated blood pressure, but no symptoms have been described that would render the schedular criteria inadequate.  The Board notes that the schedular criteria contemplate increased ratings for further elevated blood pressure readings, findings that have not been found.  Accordingly, the Board finds that the Veteran is not entitled to an extraschedular rating for his hypertension.  

Finally, the Veteran has not asserted that his service-connected hypertension renders him unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  


ORDER

Subject to the laws and regulations governing monetary benefits, throughout the appeal period, a disability rating of 10 percent, and no more, for hypertension is granted. 


REMAND

As noted above in the Introduction, an August 2007 rating decision granted service connection for bilateral leg chronic compartment syndrome, rated 0 percent, and varicose veins, rated 0 percent, both effective September 14, 2006.  The rating decision also denied entitlement to service connection for pseudofolliculitis barbae.  In October 2007 correspondence, the Veteran expressed disagreement with the August 2007 rating decision as to these issues.  An April 2008 rating decision granted an increased (10 percent) rating for the right and left leg chronic compartment syndrome, effective September 14, 2006.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the claims of entitlement to service connection for pseudofolliculitis barbae, and initial increased ratings for varicose veins and right and left leg chronic compartment syndrome.  Advise him of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


